Title: To James Madison from an Unidentified Correspondent, 13 March 1806 (Abstract)
From: 
To: Madison, James


                    § From an Unidentified Correspondent. 13 March 1806. “The hostility naturally existing between Monarchy & Republicanism are so Visible that every citizen of America must be convinced of the necesity of a rectitud essential to their national reputation & of the propriety of cautiously Garding against the overbearing combinations & designs of the Former. Hence I take the liberty to animadvert on the American Impolicy. There exists an awful & Growing evill in our hapy country, Viz, Slavery this is a curs which British policy entailed on us, and in my humble oppenion as honist & wise men it is incumbant on Every American to use every practicable means to extricate our selves hastily from this evill. A Slave is a natural enimy to

the Imposer & Supporter of Slavery—is not the Southern States in an Allarming Situation and is it not probabel that, the fruitfulness of these wretched people will render them more & more allarming when combined with this to wit, the wonderful migration of the poor white people to the north & west This circumstance has added much to the grimass of that Horrid feature within a few years past & should we be involved in a war with any Europian power what ought our Calculations to be, figure to ourselves their Situation & what hazzard would we fear to undertake to Extricate ourselves from Such an Extravagant usurpation St. domingo is a solomn lesson to the most partial advocate of Slavery; & to View the Farms of Pennsylvania & the northern States & Compare them with Those of the South & see the drary Effects of that pernitious practice even in time of Peace! Have we no cause to dread the combinations of the powerful monarch’s of the East. The Frenchpeople appear to me to be our only Shield against them is it not reasonable to View Poland as an Example to other free & unoffending nations is it not prudence while we have it in our power to consolodate the Interests of Every Inhabitant of America, to universally Inculcate the love of civil Liberty. Then would it not be policy in the present Congress to resolve that a tract of Country be purchased of the cadaw’s or Osage’s or Some other western tribe of Indians in order to Settle the free negroes upon, to Evade insurrections ought to be our care, as insurrections are not only dangerous but disgraceful Particularly to americans whose greatest Boast is Freedom besides who would with alacrity turn out in the field to Confront a degraded set of desperados where there would be nothing to gain but a Victory over Slaves whos masters would view the Soldier & the slave with Equal contempt, we should be aware of the consequences of Such an Insurrection, does not the laws of Virginia at the last session concerning the emancipation of Slaves deserve the Attention of the Genl. Government is it not reasonable to Suppose that when a person once tastes of Freedom that he would feel doubly oppressed & be inspired with the Furies when reduced to Slavery again. The Show of arms to oppose him or the passific entreaties of his opposers would avail Little or nothing what should we expect from an enraged & desperate people who have nothing to loose but a life of wretchedness which is worse than death itself. I again Say to evade Such horrors it ought to be our care. Would it not be a wise & a ritious policy to lay off a Small Territory for these destressed & numerous people to which so soon as they severally become free they might migrate, & admit that when they shall become sufficently numerous within sd Territory that they shall on Petition be admited in the union on Similar prencipals with other new States without regard to their former degraded Situation or Colour. Soverign nature will have her dominion and it is vain to attempt to Thwart her in Important things The Holding of Slaves is unequivocally a political Sin for which many nations have Suffered & why do we obstinately presist in it, we have Land enough why not lay of[f] a district for these people as the prejudices of the times urges that they shall be Separated on account of colour, Lands might be disposed of to these people as advantagiously as to others I conceive. Suppose a plan similar to that of Pennsylvania under the Regall Government permiting the Locating of Small tracts at   dollars pr acre Subject to interest until Paid. Suppose 5,000 Square miles Set apart in one place for these people at first and when that shall be filled, lay off an other Teritory in an other quarter of the Country on Similar terms to accomodate the whole of them as

it might be Policy to Seperate them lest their lack of Information might give them too Exalted an oppenion of their own Strenth and least their animosity should excite them to mischief. The revenue of these People would be as good as that of others according to their number & as their Situation could not be bettered nor their Colour Changed why would they not adhere to our Government with equal zeal with the other Citizens Tis [s]aid & true it is that they are Illiterate & ignorant but they are inured to Labour & hardships & this description of People a[re] more Capable of supporting themselves in a wilderness country a Band of Bishops or Barrasters would be, would not Such a resolution as I have [illegible] tend to attach these people even while in a State of Slavery to a Government thus liberally Providing for them & their Children as a gradual abolition of Slavery would of course follow all of these things being Anticipated as well as Independant & dignified Stations by these people & feeling themselves thus Interested in the prosperity of the American Government, they instead of being dangerous would become useful and add to our force would not a measure of this kind be more ritious and equally as Political as the act which Prohibits commerce with Haytti.”
                